Appeal from an order of the Supreme Court, entered in the Albany county clerk’s office on October 5,1940, granting leave to issue and execute an execution for the delivery of the possession of real property. The judgment in this action decreed that the plaintiffs were the owners in fee simple of the lands described in the complaint and that they recovered possession thereof from the defendant. Upon an appeal to this court this judgment was unanimously affirmed (233 App. Div. 782) and thereafter motions for leave to appeal to the Court of Appeals were denied by this court (Id. 881) and the Court of Appeals (not reported) respectively. Upon the previous appeals the same arguments were presented as to the indefiniteness of the judgment and its insufficiency as the basis of an execution. The execution will not require the sheriff to perform the impossible. If from the judgment he is unable to locate the boundary, he may make such a return. Order unanimously affirmed, with twenty-five dollars costs and disbursements. Present —• Hill, P. J., Bliss, HefEeman, Schenck and Foster, JJ.